DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Summary
The Applicants arguments and claim amendments received on June 30, 2021 are entered into the file. Currently, claims 1, 7, 11, 12 are amended; claims 3 and 5 are cancelled; claim 17 is new; resulting in claims 1, 2, 4 and 6-17 pending for examination.

Response to Arguments
Response-Claim Objections
The previous objection to claim 1 is overcome by the Applicants amendment to the claim in the response filed June 30, 2021. 
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by the Applicants amendments to the claims in the response filed June 30, 20201.
The remaining issues in claims 11 and 12, and by dependency claim 13, are remedied by the Examiner Amendments that appear in the office action below. 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 7 through 15, filed June 30, 2021, with respect to claims 1, 2, 4 and 6 through 17 have been fully considered and are persuasive.  The previous rejections of claims 1, 4, 6, 9 and 11 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hsu et al. (US 2003/0060387; cited on IDS); of claims 1, 2, 4, 6 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litman (US 6,053,406; cited on IDS) in view of Fujiwara et al. (US 2002/0182348); and of claims 1, 2, 4, 6, 7, 8, 9 and 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jouffreau et al. (US 5,666,785; cited on IDS) in view of Jaaskelainen et al. (US 2003/0173046; cited on IDS) and further in view of Fujiwara et al. (US 2002/0182348) have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Soifer on August 19, 2021.

The application has been amended as follows: 
Regarding claim 11, please amend the claim to read as follows:
In lines 6-7, insert the word “cold” between “in” and “water”. The final wording of the lines 6-7 should read as follows:
“wherein said at least one security element remains traceable after said film has been dissolved in cold water whereby the security film is adapted to verify the authenticity of a product incorporating the security film after use of the product” 
In lines 9-10, insert the word “cold” between “of” and “water”. The final wording of lines 9-10 should read as follows:
“and wherein said at least one or more layers  of water cold soluble film is formed from a cold water soluble polymer such that” 
Regarding claim 12, please amend the claim to read as follows:
In lines 6-7, insert the word “cold” between “of” and “water”. The final wording of the claim should read as follows:
“(ii) at least two layer of cold water soluble film, said at least one inbuilt security element being entrapped between layers of said security film”

Reasons for Allowance
Claims 1, 2, 4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claims 1, 10, 11 and 12 describe the claimed invention of the instant application. 
Independent claim 1 is directed to a security film comprising at least one layer of water soluble film that is soluble in cold water and at least one inbuilt security element that is human or machine perceptible, and the film is adapted to enable verification of the authenticity of a product incorporating the security film prior to use. The at least one inbuilt security element is embedded in said at least one layer of water soluble film or entrapped between layers of water soluble film when the film is formed from two or more layers of water soluble film. The at least one layer of water soluble film is formed from a cold water soluble polymer such that the security film dissolves or disperses in cold water during use to irreversibly destroy the security film. The at least one inbuilt security element is in the form of a pattern, image, logo, barcode or digital information and is formed of a material selected from the group consisting of optically variable pigments, multi-layer thin-film interference pigments, liquid crystal pigments, holographic pigments, interference coated particles, thermochromic pigments, photochromic pigments, infrared-absorbing compounds, micro-engraved or microtextured flake pigments, forensic marking compounds, dyes, RFID taggants, nano-particles, nano- tracers, security markers printed security features, active molecules, 
Independent claim 10 is directed to an irreversibly self-destructive water-soluble security film comprising at least a first layer of water soluble film, a second layer of water soluble film and at least a first security element that is overt and a different second security element that is covert, both of which are embedded in one of the first or second layers of the water soluble film and/or entrapped between the first and second layer of water soluble film. The first and second layer of water soluble film are each 
Independent claim 11 is directed to an irreversibly self-destructive water-soluble security film comprising one or more layers of cold water soluble film and at least one inbuilt security element. The at least one inbuilt security element is adapted to be perceived or verified by human or machine whereby the security film is adapted to enable verification of the authenticity of a product incorporating the security film prior to use of the product. The at least one security element remains traceable after said film has been dissolved in cold water whereby the security film is adapted to verify the authenticity of a product incorporating the security film after use of the product. The at least one or more layers of water cold soluble film is formed from a cold water soluble polymer such that the self- destructive security film dissolves or disperses in water so as to destroy itself irreversibly during final usage, and wherein the inbuilt security element is a sprayed security element; an embossed security element imparted on the at least one layer of water soluble film by a hot stamping foil method or by adhesive transfer; or entrapped between layers of water soluble film when the security film comprises at least two layers of cold water soluble film
Independent claim 12 is directed to an irreversible self-destructive water soluble security film having at least one inbuilt security element, said film comprising: (i) at least one layer of a cold water soluble film, said at least one inbuilt security element being embedded in said at least one layer of cold water soluble film, or (ii) at least two layers of cold water soluble film, said at least one inbuilt security element being entrapped 

With respect to claims 1 and 11, Hsu et al. teaches a water soluble single use package for a detergent compositions, wherein a fluorescent dye  and a UV absorber are incorporated into the water soluble body portion (Abstract; [0004, 0008-0010, 0016-0024]). The water soluble body portion is comprised of a clear, heat sealable, cold water soluble film such as polyvinyl alcohol or polyvinyl alcohol derivative ([0016-0017]). The fluorescent dye and UV absorber are incorporated into the water soluble film during the production of the water soluble film, the UV absorber protects the contents of the package during storage ([0018-0027]). In use, the package is mixed with water in order to release the contents of the package and to dissolve the film, also releasing the fluorescent dye ([0036]). 
 With respect to independent claim 1, the fluorescent dye taught by Hsu et al. corresponded to the inbuilt security element in the form of a taggant or tracer and was formed of a luminescent compound. In the amendments received on June 30, 2021, however, claim 1 was amended to remove “taggant or tracer” as well as “luminescent 
 With respect to independent claim 11, the claim has been amended to require that the security element remains traceable after the film has been dissolved in cold water so that the security film is able to verify the authenticity of a product incorporating the security film. The fluorescent dye taught by Hsu et al. is not traceable and cannot be used to verify the authenticity of a product (i.e. detergent pillow) after use. Additionally, Hsu et al. does not teach or suggest that the fluorescent dye can be a sprayed security element, embossed security element or entrapped between layers of water soluble film. Hsu et al. teaches that the fluorescent dye is continuously distributed in the water soluble film, and therefore, does not meet the limitations of claim 11 (see Applicants arguments pg.10-11). 

With respect to claim 1, Litman teaches a machine readable security means used in films for preventing forgery of items (security film), wherein the films comprise an authenticating device having printed patterns of magnetic filaments or particles (at least one inbuilt security element, printed security feature) are dispersed or placed within a water soluble film material, such as polyvinyl alcohol, and an adhesive is placed on the back of the film, the film is applied to a label  (col. 21 Ln. 30- col. 22 Ln. 45, col. 25 Ln. 3-30, col. 26 Ln. 52-col. 27 Ln. 7). The authenticating device is able to be destroyed at 
In the amendments received on June 30, 2021, claim 1 has been amended to remove the limitations with respect to the inbuilt security element reciting  “printed on said at least one layer of water soluble film” and “the printed security features being selected form the group consisting of barcodes, metallized/demetallized texts and combinations thereof” have been removed. The printed patterns of magnetic filaments or particles taught by Litman cannot be applied to any of the other options for the inbuilt security element structure or materials required by claim 1. 
The secondary reference to Fujiwara was used to teach a polyvinyl alcohol water soluble film as being soluble in cold water, however, Fujiwara does not cure the deficiencies of Litman described above. 

With respect to claim 1, Jouffreau et al. is the final primary reference used in the previous office action in combination with Jaaskelainen et al. and Fujiwara. Jouffreau et al. teaches a method and apparatus for printing on a water soluble film for use in-line on a packaging machine, wherein the water soluble film is polyvinyl alcohol and printed thereon with text or graphics (pattern, image, barcode
Jaaskelainen et al. teaches a security package carrying diffractive structures that are integrated into the security packaging at a manufacturing state of the security package material to provide packaging with low cost and high security level (Abstract, [0014-0024, 0034-0035, 0065-0070]). The diffractive structures are embossed in the packaging material as part of the resin used in the manufacturing process of the security package or as part of the ink used in printing the security package or security package material ([0014-0021]). The diffractive structures comprise at least a section that is only detectable by inspection tools, and the diffractive structures can either be applied directly to the security packaging by adding an embossing unit after the very last printing unit of the printing machine during the printing process or the diffractive structures are added to the ink and printed on the security packaging ([0065-0070]). 
Fujiwara teaches a water soluble film and package using the same, wherein the water soluble film is a modified polyvinyl alcohol containing an N-vinylamide monomer unit, a carboxyl group and a lactone ring ([0002, 0016-0032]). The water soluble film taught by Fujiwara is excellent in solubility in cold water, but also excellent in resistances to acid, chlorine, biodegradability; and has enhanced strength and stiffness making it useful for packaging materials ([0018]).
In the response filed June 30, 2021, claim 1 has been amended to remove the requirement that the security element be printed on the film, and that the printed security feature be selected from the group consisting of barcodes, metallized/demetallized texts and combinations thereof. Claim 1 now requires that the security element is either embedded in a layer of the film or entrapped between layers of the film. Jouffreau and Jaaskelainen both teach printing on films, and there is no . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA POWERS
Examiner
Art Unit 1785


/LAURA C POWERS/Primary Examiner, Art Unit 1785